Mr. Chief Justice Hernández
delivered the opinion of the court.
Julián Yillodas G-uillot brought an action against A. Hartman & Co. et al. in the District Court of Guayama for the acknowledgment of a servitude and for damages and the said court entered a judgment from which the plaintiff ap*2pealed. The transcript of the record was filed on May 26, 1919, and before the expiration of the ten days which the law allows for filing the brief, counsel for the appellant filed a motion, accompanied by a certificate of the death of appellant Yillodas on the 28th of the said month of May, asking for an extension of time of not less than twenty days within which to file the said brief on the ground that he did not know whether Villodas had died testate or intestate or who were his heirs. The motion was disposed of by this court on June 5 by an order that the prosecution of the appeal be suspended until further order.
Then the defendant-appellees filed a motion on January 8 of this year, after having given notice of the same to the heirs of Julian Yillodas two days before,' and the motion was set for hearing at the session of the 12th. On that day the Succession of Yillodas filed a motion asking that the said succession be substituted for the deceased Yillodas and, with the consent of the appellees, that motion was sustained, counsel for the said succession having also filed a brief in support of the appeal on the same day.
The appellees now move that the appeal be dismissed because more than 200 days had elapsed since the entry of the said order of June 5, 1919, and the heirs of the appellant have filed no brief in support of the appeal.
By the said order of June 5, 1919, the prosecution of the appeal was suspended until further order; therefore the time within which the appellant should file his brief was suspended and the appellees took no action to have that time begin to run anew on account of the substitution of the appellant by his heirs.
The appellant failed to take any action, under the protection of the said order of June 5, and it cannot be said that on the day on which the appellees filed the motion for dismissal of the appeal the time for filing the brief had expired, inasmuch as that time had been suspended and the suspension had not been recalled..
*3The brief of the succession of the appellant is admitted and the motion for dismissal of the appeal is overruled.

Motion overruled.

Justices Wolf, del Toro, Aldrey and Hutchison concurred.